Finney, Justice,
dissenting:
I respectfully dissent. The only issue before the Court is whether appellants’ complaint states a cause of action for an injunction. The trial court held it did not, and granted respondents’ Rule 12(b)(6), SCRCP, motion to dismiss. I would reverse.
Appellants’ complaint asserts that the school board approved the lease/purchase agreement despite the electors de*439feat of a school bond issue referendum and that this action was both an illegal nullification of the referendum and an abuse of discretion. Appellants’ allege irreparable harm if the respondents are allowed to proceed with purchasing land and building schools, and assert they have no adequate remedy at law. Appellants do not question the constitutionality of lease/purchase agreements, but rather challenge the propriety and availability of that procedure under these facts.
A Rule 12(b)(6) motion is addressed solely to the sufficiency of the allegations in the complaint. Toussaint v. Ham, 292 S.C. 415, 357 S.E. (2d) 8 (1987). In my view, appellants’ complaint, on its face, alleges facts which, if proven, would entitle appellants to relief. See Blandon v. Coleman, 285 S.C. 472, 330 S.E. (2d) 298 (1985).
Furthermore, for the reasons stated in my dissent in Caddell v. Lexington School Dist. 1, 296 S.C. 397, 373 S.E. (2d) 598 (1988), I disagree with so much of the majority opinion as indicates that there must be an invocation of the taxing powers in order for a debt to be classified as a general obligation debt. Thus, I would reverse the trial court’s grant of the school district’s motion to dismiss.